MEMORANDUM2
Tomas Heredia-Mercado appeals the 37-month sentence imposed following his guilty plea to being an alien found in the United States after deportation, in violation of 8 U.S.C. § 1326. Heredio-Mercado contends that in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), the district court improperly imposed a sentence in excess of the two-year maximum set forth in 8 U.S.C. § 1326(a) based on a prior aggravated felony that was neither pled in the indictment nor established through the guilty plea. This argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied — U.S. —, 121 S.Ct. 1503, — L.Ed.2d — (2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.